Citation Nr: 1033868	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-38 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a chronic pulmonary 
disorder, to include asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty to serve from February 2003 to 
September 2004, to apparently include service in Iraq from March 
2003 to April 2004; he had additional unverified service in the 
Army Reserves beginning in June 1994.  

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal from a July 2005 decision, in which the RO, 
in pertinent part, denied service connection for asthma.  The 
Veteran perfected an appeal to this issue.

In November 2009, the case was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board's review of the record reveals that further VA action 
on the appeal is warranted. 

A remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board were not complied with, the Board itself errs in failing to 
insure compliance; in such situations the Board must remand back 
to RO for further development.  

In compliance with the Board's November 2009 remand, VA sent the 
Veteran a letter dated in January 2010, asking him to provide the 
dates and places of all treatment or evaluation by any VA 
Pulmonary Service as well as any VA Infectious Disease Service 
and any evaluation through the Infectious Disease clinic at the 
Yale University Medical Center (Yale).  He submitted a response 
later the same month with the dates and place of such treatment 
and evaluation, indicating that he had not been evaluated at the 
Yale.  Although additional VA medical records dated from August 
22, 2005 to December 10, 2009 were associated with the claims 
file, they do not appear to include copies of the pulmonary 
function test (PFT) studies performed on December 10, 2004, 
November 18, 2005 and August 30, 2007, the pulmonary lab function 
studies (WHAV) performed on April 27, 2006, or the 
cardiopulmonary exercise testing performed in April 2006.  The 
Veteran was then afforded a VA examination in April 2010, but the 
examiner failed to provide the requested etiological opinion.  
Copies of the missing test results and reexamination of the 
Veteran along with the requested etiological opinion must be 
sought on remand.

In addition, VA failed to comply with instruction paragraph 1 to 
verify the Veteran's inclusive dates of service in the Army 
Reserves and active service in Iraq or Kuwait, or both, to 
include all periods of active duty, active duty for training 
(ACDUTRA), or inactive duty for training (INACDUTRA).  In 
particular, the actual periods during which the Veteran served on 
ACDUTRA or INACDUTRA in the Army Reserves still have not been 
verified.  Before providing, another examination the requested 
verification of Reserve service periods should be accomplished, 
as service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while performing 
ACDUTRA or injury incurred or aggravated by INACDUTRA.  38 
U.S.C.A. §§ 101 (24), 106, 1110 (West 2002).  Only service 
department records can establish if and when a person was serving 
on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC), the Department of the Army, 
and any other appropriate source to verify 
all of the Veteran's actual periods of active 
duty in the Army and ACDUTRA and INACDUTRA in 
the Army Reserves, to include the dates that 
he served in Kuwait and Iraq.  In this 
regard, the Board notes that the Veteran 
appears to have served in the Army Reserves 
beginning in June 1994 to the present.

In requesting this information, VA should 
follow the current procedures prescribed in 
38 C.F.R. § 3.159 as regards requesting 
records from Federal facilities.  VA should 
continue efforts to procure the relevant 
records relating to the Veteran's Army 
Reserve service until either the records are 
received, or until it receives specific 
information that the records sought do not 
exist or that further efforts to obtain them 
would be futile.  To the best of it 
abilities, VA should make a list of the 
Veteran's actual periods of active duty in 
the Army and ACDUTRA and INACDUTRA in the 
Army Reserves and provide it to the VA 
examiner.  All records and/or responses 
received should be associated with the claims 
file.

2.  Obtain copies of the study results of the 
PFTs performed on December 10, 2004, November 
18, 2005 and August 30, 2007, the pulmonary 
lab function studies (WHAV) performed on 
April 27, 2006, and the cardiopulmonary 
exercise testing performed in April 2006 from 
the Connecticut VA Healthcare System.  All 
records and/or responses received should be 
associated with the claims file. 

3.  After completion of 1 and 2 above, 
schedule the Veteran for an examination by a 
pulmonary physician for the purpose of 
determining whether he now has any chronic 
pulmonary pathology and, if so, the etiology 
and time of onset thereof.  The entire 
claims file must be made available to 
the examiner designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies, if deemed warranted, should be 
accomplished (with all findings made 
available to the examiner prior to completion 
of the report), and all clinical findings 
should be reported in detail.

For any diagnosed pulmonary disorder, the 
examiner should offer an opinion, consistent 
with sound medical principles, as whether it 
is at least as likely as not (50 percent 
or greater probability) that such disorder is 
the result of injury or disease incurred or 
aggravated by (a) disease or injury during 
active duty or a period of ACDUTRA in the 
Army Reserves; or (b) injury during a period 
of INACDUTRA during Army Reserve service, to 
include exposure to jet fuel (JP-8).

In rendering the requested opinions, the 
appropriate examiner should specifically 
consider and discuss the Veteran's Army and 
Army Reserve service personnel and medical 
records, the Naval Health Research Center 
Detachment (Toxicology) Report No. TOXDET 01-
01, and the April 2010 VA examination report.  
The examiner should set forth all examination 
findings, to include listing his/her 
credentials, and the complete rationale for 
any conclusion/opinion reached in printed 
(typewritten) report.  If any opinion cannot 
be given, the examiner should state the 
reason(s) why.

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's service-connection claim, in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


